In a contested probate proceeding in the Surrogate’s Court, Kings County, a decree was entered admitting the will to probate on the Surrogate’s decision directing a verdict after trial. The contestant and the special guardian appeal from the decree, except insofar as it makes an allowance to the special guardian. Decree, insofar as appeal is taken, unanimously affirmed, with costs to respondents and to the special guardian, payable out of the estate. No opinion. Order denying contestant’s motion, under section 278 of the Surrogate’s Court Act, reversed on the law and the facts, without costs, and the motion granted, without costs. Under all the facts and circumstances, it should have been found that the contest was made in good faith, and the motion should have been granted. Present — Johnston, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ. [See post, p. 845.]